IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Roosevelt McDaniel,                  :
                Petitioner           :
                                     :   No. 797 C.D. 2016
           v.                        :
                                     :
Workers’ Compensation Appeal         :
Board (Maramont Corporation),        :
                Respondent           :



                                  ORDER


           AND NOW, this 16th day of March, 2017, it is ORDERED that the
above-captioned opinion filed December 20, 2016, shall be designated OPINION
rather than MEMORANDUM OPINION, and it shall be reported.



                                   ________________________________
                                   PATRICIA A. McCULLOUGH, Judge